DOCUMENTS UNDER SEAL
                       Case 3:18-cr-00364-EDL Clear
                                               Document
                                                    Form 5 Filed 10/23/18 Page 1 of
                                                               TOTAL TIME (m ins): 6
                                                                                     1
M AGISTRATE JUDGE                         DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                            11:14 - 11:20
MAGISTRATE JUDGE                          DATE                                     NEW CASE          CASE NUMBER
Elizabeth D. Laporte                     October 23, 2018                                           18-cr-00364-EDL
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Kyle Sean Chapman                           42      N        P       Daniel Paul Blank                     APPT.
U.S. ATTORNEY                               INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Denise Marie Oki                         n/a                                      SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                            Timothy Elder                            APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                              STATUS
                                                                                                                TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING           IA REV PROB. or              OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA           PROB. REVOC.                  ATTY APPT
                                                                                                                HEARING
                                                     INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                  DETAINED        RELEASED       DETENTION HEARING               REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED                                                                      Two of the Information
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                   STATUS RE:
1/25/19                           HEARING                  HEARING                CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.             PRELIMINARY           CHANGE OF                 STATUS
                                  AFFIDAVIT                 HEARING               PLEA
9:30 am                                                     _____________
BEFORE HON.                       DETENTION                 ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                   SENTENCING
EDL
       TIME W AIVED               TIME EXCLUDABLE           IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC            REMOVAL               CONFERENCE                HEARING
                                  3161                      HEARING
                                                  ADDITIONAL PROCEEDINGS
Defendant is sworn. The Court voir dired the defendant re change of plea. The Court accepted the guilty plea.


                                                                                         DOCUMENT NUMBER:
